Case 1:19-cr-00384-RM Document 62 Filed 08/28/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00384-RM

UNITED STATES OF AMERICA,

        Plaintiff,

v.

1. WESLEY DAVID GILREATH,

        Defendant.



 GOVERNMENT’S MOTION UNDER U.S.S.G. 3E1.1(b) FOR 1-LEVEL REDUCTION
 IN DEFENDANT’S OFFENSE LEVEL FOR ACCEPTANCE OF RESPONSIBILITY


        The United States of America, by and through Julia Martinez, Assistant United States

Attorney, respectfully moves for an additional one-level reduction in the defendant’s offense

level pursuant to Section 3E1.1(b) of the United States Sentencing Guidelines. Defendant’s

agreement to plead guilty and timely notice thereof permitted the government to avoid preparing

for trial and permitted both the government and the Court to allocate their resources more

efficiently.
Case 1:19-cr-00384-RM Document 62 Filed 08/28/20 USDC Colorado Page 2 of 3




          Respectfully submitted this 28th day of August, 2020.




                                               JASON R. DUNN
                                               United States Attorney

                                               By: s/Julia Martinez
                                               Julia Martinez
                                               Assistant United States Attorney
                                               1801 California Street, #1600
                                               Denver, Colorado 80202
                                               Phone: 303-454-0100
                                               Fax: 303-454-0401
                                               E-mail: Julia.Martinez@usdoj.gov
                                               Attorney for the United States




                                           2
Case 1:19-cr-00384-RM Document 62 Filed 08/28/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of August, 2020, I electronically filed the foregoing
GOVERNMENT’S MOTION UNDER U.S.S.G. 3E1.1(b) FOR 1-LEVEL REDUCTION IN
DEFENDANT’S OFFENSE LEVEL FOR ACCEPTANCE OF RESPONSIBILITY with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
all counsel of record.




                                                     s/ Julia Martinez__________
                                                     Julia Martinez
                                                     Assistant United States Attorney
                                                     1801 California Street, #1600
                                                     Denver, Colorado 80202
                                                     Phone: 303-454-0100
                                                     Fax: 303-454-0401
                                                     E-mail: Julia.Martinez@usdoj.gov
                                                     Attorney for the United States




                                                 3
